Citation Nr: 0215091	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right leg 
disability, characterized by pain and swelling.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 1963 
and from December 1964 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO 
that denied the veteran's claims of service connection for 
back and right leg disorders on a de novo basis.  

Although the RO has developed the issues on appeal as though 
they were original claims, the Board finds that this 
treatment was not appropriate.  The records show that the RO 
denied his claims of service connection for a back disorder 
and right leg disorder in a September 1991 rating decision.  

The veteran was given written notification of this 
determination in October 1991, and a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  See U.S.C.A. § 7105 (West 1991).  

As a result, the veteran's current application must be 
considered a petition to reopen a prior final decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  Consequently, the 
issues on appeal have been restated as set forth on the first 
page of this document.  

In addition, as the veteran may be claiming service 
connection for other disability as due to toxic chemical 
exposure in connection with recently submitted information, 
this matter is highlighted for the attention of the RO and 
referred back for appropriate action.  



FINDINGS OF FACT

1.  In September 1991, the RO denied the veteran's claim of 
service connection for a back and right leg disability; the 
veteran did not appeal from this decision.  

2.  The new information added to the record since the 
September 1991 decision includes evidence that is relevant 
and probative to the issue at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claims.  



CONCLUSION OF LAW

As the evidence received since September 1991 is new and 
material, the veteran's claims of service connection for a 
back disorder and a right leg disorder are reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed his original claim of service 
connection for a back disorder and a right leg disorder in 
March 1991.  In a rating decision, dated September 1991, the 
RO denied the claims.  The veteran did not appeal, and this 
decision became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in September 1991 included that of service 
medical records that showed treatment for a superficial 
thrombophlebitis on the right leg and low back pain and two 
VA examination reports dated in July 1991.  

The VA orthopedic examination report diagnosed the veteran as 
having subjective low back pain, and the general medical 
examination report revealed no findings of a back or right 
leg disability.  

In April 1998, the veteran applied to reopen his claims of 
service connection for a back disorder and right leg 
disorder.  

The additional evidence received since the September 1991 
decision includes that of duplicate service medical records; 
treatment records from VA and a Naval Hospital, dated from 
1990 to 1995; a VA examination report, dated in May 2000; 
private medical records from Dr. George F. Warren, including 
records from St. Francis Xavier Hospital, dated from 1995 
through 1999; a VA examination report dated in March 2001; 
private medical records from the Carolina Neurological 
Clinic, dated in August 2001; and most recently received 
information regarding the veteran's confirmed participation 
in the Project Shipboard Hazard and Defense (SHAD).  

Even though the submitted service medical records are 
duplicate and cannot be considered new and material for the 
purposes of this appeal, VA treatment records show treatment 
for numbness in the feet, sciatic pain and adenomatous polyp 
in the colon.  

Likewise, the submitted records from Dr. Warren show 
treatment for degenerative disc disease and low back pain 
with bilateral leg pain and foot numbness, including the use 
physical therapy and epidural steroid injections.  
Furthermore, a magnetic resonance imaging (MRI) was performed 
in March 1999 when the veteran was shown to suffer from 
multi-level concentric disc bulging with annular tearing.  

Moreover, in a March 1999 treatment note, Dr. Warran stated 
there might be a potential relationship between the radicular 
symptoms associated with the veteran's back disability and 
the previously diagnosed colon cancer.  

Following the March 2001 VA examination, the examiner opined 
that the disc bulging with the radicular symptoms was not 
related to the acute lumbosacral strain noted in service and 
that the superficial thrombophlebitis was not radicular from 
the lumbosacral spine.  

The records from the Carolina Neurological Clinic show that 
the veteran had complaints of having had low back 
difficulties since the 1960's when he experienced periodic 
back spasms.  

The examiner diagnosed the veteran as having paresthesias in 
the bilateral lower extremities of unknown etiology and 
degenerative disc disease in the back.  

Finally, the veteran submitted information regarding his 
confirmed participation in SHAD, claiming that the exposure 
to possible harmful test agents might have resulted in his 
current symptoms of numbness and a tingling sensation.  

Even though the March 2001 VA examiner opined that the 
veteran's current disabilities were not service connected, 
the Board finds, on review of the additional information now 
of record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of service 
connection for a back disorder and a right leg disorder.  



ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for a back disorder and right 
leg disorder, the appeal to this extent is allowed, subject 
to further development as discussed hereinbelow.  



REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claims of service connection for a 
back disorder and right leg disorder in this case.  

Prior to determining the veteran's claims of service 
connection, VA must ensure that it has fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

Such a duty to assist is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
provisions are also for application in this matter.

In addition, the Board notes that the RO issued a 
Supplemental Statement of the Case in May 2002.  However, the 
veteran submitted information, which was received by the RO 
in August 2002, regarding his confirmed participation in SHAD 
and the possible relationship the documents may have to his 
current claims.  

A Supplemental Statement of the Case was not issued in 
regards to this additional information.  Therefore, on 
remand, the RO should issue the veteran a Supplemental 
Statement of the Case addressing this additional information 
that was provided prior the certification of this appeal to 
the Board.  See 38 C.F.R. § 19.31, 19.37 (2002).  

Furthermore, in order to adequately adjudicate the veteran's 
claims of service connection, the Board finds that additional 
medical examination is needed to determine the exact nature 
of the claimed disabilities and their distinct 
manifestations, as the evidence tends to overlap regarding 
the individual symptoms as they relate to the diagnoses.  

Thus, the RO should schedule the veteran for the appropriate 
examination(s) to determine the exact nature and likely 
etiology of any demonstrated back and right leg disabilities.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to invite the veteran to submit all 
treatment records, VA or private, to 
support his claim for service connection 
for a back disorder and a right leg 
disorder, to specifically include any 
additional information or assertions to 
support his claim that his participation 
in SHAD may have caused in his claimed 
back or right leg disabilities.  

2.  Once all additional records have been 
received, the RO should schedule the 
veteran for VA examination to determine 
the nature and likely etiology of the 
claimed back disorder and right leg 
disorder.  Specifically, the examiner 
should first identify whether the veteran 
suffers from current back and/or right 
leg disability.  The manifestations of 
any identified disability should be 
stated.  The examiner should also elicit 
from the veteran and record a full 
medical history referable to the claimed 
conditions.  Once a current disability is 
demonstrated, an opinion should be 
provided as to the likelihood that the 
disability is related to the veteran's 
complaints of recurrent back pain in 
service, a diagnosis of a lumbosacral 
strain in service, or a diagnosis of a 
superficial thrombophlebitis in service.  
Additionally, the examiner should also 
provide an opinion as to whether any 
current disability is likely related to 
the previous diagnosis of colon cancer or 
other condition due to the exposure to 
harmful test agents during his 
participation in SHAD.  The entire claims 
folder and a copy of this remand must be 
reviewed in conjunction with the 
examination.  

3. If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto, to specifically include 
consideration of the SHAD evidence 
submitted in August 2002, pursuant to 
38 C.F.R. § 19.37.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



